Citation Nr: 0018367	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from December 1976 to 
December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective from October 28, 1993.

In a review of the procedural history of this veteran's case, 
the Board notes that service connection was denied in a July 
1995 rating decision, to which the veteran submitted a notice 
of disagreement (NOD) dated on July 10, 1995 and received 
into the record on August 4, 1995.  The veteran also 
submitted a second statement as an NOD dated on August 3, 
1995.  In a letter dated on August 29, 1995, the RO informed 
the veteran that new evidence had been subsequently received 
from the Department of the Army, which required a 
reconsideration of the veteran's claim.  The RO did not 
accept the veteran's statements as a formal NOD at that time.  
The RO then informed the veteran that should she disagree 
with the subsequent rating action, she could submit another 
NOD and a Statement of the Case (SOC) would be issued.  An 
SOC was then issued prior to reconsideration and VA Form 9 
was received on September 15, 1995.  

After the veteran's personal hearing in May 1996 and the 
submission of additional clinical evidence, the RO granted 
service connection in December 1996 and assigned a 30 percent 
evaluation effective from October 28, 1993, the date of the 
original claim.  That rating is the subject of this appeal.  
The veteran then submitted another NOD in May 1997.  VA Form 
9 filed in September 1995 was accepted as a valid substantive 
appeal on this matter.  

The veteran filed for a change of last name in July 1998; 
this change is reflected in the heading above.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by depression and 
anxiety, and a severe inability to maintain effective 
relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service connection for PTSD was granted by the RO in December 
1996 and an evaluation of 30 percent was assigned effective 
from October 28, 1993.  At that time, the RO considered 
private hospital records dated in November 1988, which 
reflect a diagnosis of adjustment reaction with suicide 
attempt and a Global Assessment of Functioning (GAF) score of 
70; Vet Center reports extending from 1989 to 1991 for mental 
health treatment; a treatment summary from the Fresno Vet 
Center dated in January 1994, which reflects a GAF score of 
48; VA medical examination conducted in September 1994 that 
includes a diagnosis of PTSD related to the inservice rape 
with subjective complaints of hypervigilance and hyperstartle 
response; and a November 1995 Vet Center treatment summary 
that includes a GAF score of 48.  
Also considered were a June 1995 statement from the U. S. 
Army Criminal Investigation Command accompanied by additional 
service medical records and personnel records, all of which 
served to confirm complaints by the veteran of an assault and 
rape in service; Vet Center outpatient treatment reports 
dated from 1995 to 1996 for treatment of symptomatology 
associated with chronic PTSD; testimony from the veteran's 
personal hearing in May 1996; and VA medical examination 
dated in July 1996, which revealed complaints of 
hypervigilance, intrusive thoughts and nightmares about the 
rape in service, problems with her marital relationship and 
sexual problems, depression, and a suicide attempt.  On 
examination, the examiner noted decreased ability to 
socialize, preoccupation with security and hypervigilance, 
and tearfulness upon describing the inservice incident.  The 
veteran's insight and judgment were good; there was no 
evidence of homicidal or suicidal intentions; her mood was 
one of mild depression; and her sensorium appeared to be good 
and intact.  The GAF score was noted to be between 65 and 70.

Also of record is a July 1996 treatment summary from the 
Fresno Vet Center to the effect that over a period of 
fourteen months, the veteran was seen for 13 sessions.  The 
social worker noted that she remained agitated and depressed 
and that she was experiencing increasing marital discord.  
Further, the social worker reported that the veteran had been 
able to work intermittently, but that due to some physical 
problems, she had to take time off from work.  A GAF score of 
45 is noted.  

Vet Center outpatient records for 1997 reveal continued 
treatment for multiple stressors, including relationship 
problems with a new boyfriend and family members.  An April 
1997 summary from the Vet Center discloses ongoing individual 
psychotherapy for treatment of PTSD; stressful work 
environment and conflict with a coworker, agitation and 
depression, intrusive thoughts and nightmares, and struggles 
with self-esteem.  The social worker noted serious social and 
industrial impairment and a GAF score of 45.

VA medical examination in July 1997 disclosed subjective 
complaints of frequent anxiety, traumatic recollections, 
hypervigilance and exaggerated startle response, difficulty 
with concentration and memory, frequent depression and crying 
spells, sleep disturbance, and disproportionate anger.  She 
reported feelings of estrangement and difficulties with 
showing loving feelings toward family members and others.  
The veteran stated that she did not talk to strangers, but 
otherwise related "okay" with people on a daily basis.  The 
veteran worked as a hairstylist.  On examination, the 
examiner noted recent memory grossly intact, that the veteran 
was oriented to person, place, time, and purpose, judgment 
grossly intact, normal fund of knowledge, cooperative, angry, 
but without delusions, hallucinations, or thought 
broadcasting.  

Further noted is that the veteran was able to work and 
interact adequately with people, with the exception of 
traumatic triggers.  The veteran reported some problems in 
dealing with stress.  The examiner noted that the veteran 
clearly had problems with certain relationships due to the 
rape, such as with her former husband.  A GAF score of 60 was 
noted.  Diagnoses of PTSD and dysthymia were indicated, and 
the examiner reported that the veteran was a victim of trauma 
with psychosocial stressors created by her psychopathology.  

Vet Center outpatient records for 1998 disclose stressful 
events at home and in relationships, and some episodes of 
excessive drinking.  The veteran quit her job and began a 
work-study program.  Primarily, the records reflect attempts 
by the veteran to focus on her family and improving 
relationships.  

VA medical examination in May 1998 revealed recurrent 
intrusive thoughts three to four days a week about being a 
victim of rape again, and excessive and unrealistic worries 
about her own children being victims of sexual assault.  The 
veteran also described hypervigilance and exaggerated startle 
response, difficulty with concentration and memory, and 
depression at least four days of the week.  Further, the 
veteran admitted to crying spells, feelings of hopelessness 
and helplessness, a markedly decreased interest in daily 
activities, and a loss of energy throughout the day.  She 
also reported sleep disturbance, a couple of traumatic 
nightmares regarding the rape, and frequent anger.  The 
veteran also stated that she had been losing and regaining 40 
pounds since the rape.  

The veteran also reported that she had recently quit her job 
as a hairstylist and returned to school for clerical work.  
She noted that her fiancé and four children were living with 
her, but that she was estranged from others and had problems 
in showing loving feelings.  She stated that she maintained 
the house, but had no other outside activities.  She reported 
two arrests for driving under the influence.  She admitted 
that she related "okay" with family and friends.  On 
examination, the examiner noted that she was tearful, sad, 
and anxious with a constricted congruent affect.  Her speech 
was with decreased spontaneity and underproductive, but 
relevant and coherent without deviations.  Recent memory and 
judgment were grossly intact, she was alert to person, place, 
time, and purpose, her concentration showed signs of mild 
difficulty, her mood was very depressed, and she denied 
delusions, hallucinations, thought broadcasting and 
insertion, and no ideas of reference were elicited.  

The examiner noted no change in the veteran's ability to 
function from the previous VA medical examination, stating 
that she was able to follow detailed instructions while 
maintaining adequate attention and concentration.  The 
examiner noted the veteran might have less success in working 
in an office job than she did as a hairstylist, where she was 
able to minimize her contact with men.  However, the examiner 
stated that although the veteran is certain to be exposed to 
men while she is studying, that was not described as 
problematic at that time.  The diagnoses were PTSD, 
dysthymia, multiple sexual traumas and psychosocial stressors 
created by her psychopathology, and a GAF score of 60.  

Vet Center outpatient records from January 1999 to September 
1999 disclose treatment for crises related to work 
uncertainty, relationship issues, and alcohol use.  The 
veteran began a one-year job in January 1999 at the VA 
medical center as a transcriber.  
VA medical examination in November 1999 revealed less 
intrusive thoughts than in the past, with symptoms primarily 
of depression.  The veteran reported increasing stress over 
finances and relationships to the point of a suicide attempt 
and conflict with her son.  She expressed a lack of interest 
and a sense of hopelessness, with severe crying spells.  She 
reported some problems at work primarily with men.  She was 
told that her job would become permanent.  

On examination, the examiner noted tearfulness and a 
depressed affect.  Recent memory and judgment were intact, 
she was able to abstract, she denied delusions and 
hallucinations, and no ideas of reference were elicited.  The 
veteran reported that she had begun attending Church.  Also, 
it appeared that she was able to maintain her work without 
any major difficulty.  Diagnoses were PTSD and dysthymia, 
multiple sexual traumas and psychosocial stressors created by 
her psychopathology and recent relationship and financial 
problems, and a GAF score of 55.  

II. Pertinent Law and Regulations 

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 119.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (1999).  It should also be noted that 
use of terminology such as "mild" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. § 4.2, 4.6 (1999).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  38 
C.F.R. § 4.130 (effective prior to November 7, 1996).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.
Under the former criteria, an evaluation of 50 percent 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic symptoms so 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The next higher evaluation of 70 percent under the former 
criteria provides that the veteran must present evidence of a 
severely impaired ability to establish and maintain effective 
or favorable relationships with others.  The psychoneurotic 
symptoms must be so severe and persistent that the veteran is 
severely impaired in the ability to obtain or retain 
employment.  38 C.F.R § 4.132, Diagnostic Code 9411 (1996).

The maximum rating available under this diagnostic code is 
100 percent and is warranted for psychoneurotic disorders 
where attitudes of all contacts except the most intimate are 
so adversely affected as to result in virtual isolation in 
the community.  Further, this rating is merited where there 
is evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Other symptomatology includes a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the revised criteria in effect after November 1996, a 
50 percent evaluation is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  38 C.F.R.  Part 4, 
Diagnostic Code 9411 (1999).

A rating of 100 percent under this diagnostic code is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R.  Part 4, Diagnostic Code 9411 (1999).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

III.	Analysis

Resolving the doubt in the benefit of the veteran, the Board 
has determined that overall, the clinical evidence of record 
substantiates impairment greater than that reflected in the 
veteran's current 30 percent rating for her PTSD.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Essentially, 
symptomatology associated with the veteran's PTSD more nearly 
approximates an evaluation of 70 percent under the former 
rating criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Critical in this determination is the prevalence of 
evidence in support of ongoing severe problems in maintaining 
effective relationships, primarily due to her inservice 
sexual trauma.  The medical evidence substantiates that as a 
result of the inservice rape, the veteran has clearly 
experienced numerous and continuing severe family problems, 
particularly with her ex-husband and then her fiancé, even to 
the point of an attempted suicide.  There is a clear pattern 
of the veteran distancing herself from others.  

Moreover, the evidence supports altered moods and affect, 
depression, poor ability to concentrate, and impacted memory, 
and a recent suicide attempt, all of which impact on her 
ability to maintain effective relationships.  Further, 
although the veteran voluntarily left her job as a 
hairstylist, and is working toward a permanent position in an 
office, there is evidence to support that her ability to 
interact with men in the work environment may prove very 
difficult.  An observation to this effect is noted above 
during VA medical examination in May 1998.  Thus, in light of 
the evidence as a whole, the veteran's disability picture 
more nearly approximates the rating criteria associated with 
a 70 percent rating.  

Nonetheless, the clinical evidence of record does not support 
an evaluation in excess of 70 percent.  Significantly, 
neither under the former nor the amended rating criteria, do 
the veteran's symptoms more nearly approximate an evaluation 
of 100 percent.  Overall, the medical evidence of record does 
not substantiate impairment to the extent required for a 
100 percent rating.  The veteran has not presented evidence 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, as is required under the 
former rating criteria for a 100 percent evaluation.  There 
is nothing in the record to support profound retreat from 
mature behavior or a demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

Furthermore, the amended rating criteria do not support an 
evaluation of 100 percent under these particular 
circumstances.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).  There are no clinical data that suggest total 
occupational and social impairment, or such symptoms as gross 
impairment of thought processes, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  

The record in its entirety has been reviewed.  Fenderson at 
119.  Thus, upon consideration of all potential applicable 
regulations and laws relevant to the veteran's assertions and 
issues raised in the record, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board concludes that the veteran's 
symptoms more nearly approximate the criteria associated with 
a 70 percent rating, and no more than a 70 percent rating, 
under the regulations prior to November 7, 1996.  These 
regulations appear more favorable than the revised criteria.  
Under either set of regulations, however, a total rating 
would not be in order for the reasons set forth above, 
especially her continuing employment.


ORDER

An evaluation of 70 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

